United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
                 IN THE UNITED STATES COURT OF APPEALS              April 6, 2004

                           FOR THE FIFTH CIRCUIT               Charles R. Fulbruge III
                                                                       Clerk


                               No. 03-30632
                             Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ARTHUR J. GOINS,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                           (02-CR-20041-2)
                        --------------------

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

      Defendant-Appellant Arthur J. Goins appeals his conviction for

possession of a firearm in furtherance of a drug trafficking crime,

in   violation   of   18   U.S.C.   §   924(c)(1)(A).   The     government

challenges our jurisdiction, arguing that the district court abused

its discretion in granting Goins an extension of time on the

grounds of excusable neglect under FED. R. APP. P. 4(b)(4).              The




      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
government also contends that, even with the extension of time,

Goins’s notice of appeal was untimely.

     After considering the relevant factors, we have determined

that the district court did not abuse its discretion in granting an

extension of time based on excusable neglect.                      See Pioneer Inv.

Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395

(1993); United States v. Clark, 51 F.3d 42, 44 (5th Cir. 1995).                    We

have further determined that, given the court’s extension of time,

Goins’s notice of appeal was timely filed.                 See United States v.

Miller, 666 F.2d 991, 993 (5th Cir. 1982); Deloney v. Estelle, 661

F.2d 1061, 1063 (5th Cir. 1981). We therefore have jurisdiction to

hear Goins’s appeal.

     Goins contends that the evidence was insufficient to support

his conviction under 18 U.S.C. § 924(c)(1)(A).                 He argues that the

evidence shows merely that he legally possessed loaded firearms in

his home, but not that he did so in furtherance of any drug

trafficking crimes.

     The evidence adduced at trial was that loaded semi-automatic

weapons   were    found   in    the   same       closet   as   a    bag   containing

approximately 196 grams of marijuana, and that crack cocaine and

scales for weighing narcotics were found in another part of the

small home.      Given the proximity of the firearms to illegal drugs

and the presence of scales used in drug trafficking, and viewing

the evidence in the light most favorable to the verdict, a rational

juror could      have   found   beyond       a   reasonable    doubt      that   Goins

                                         2
possessed the firearms in furtherance of a drug-trafficking crime.

See   United   States   v.   Ceballos-Torres,   218   F.3d   409,   410-11

(5th Cir. 2000).

      The judgment of the district court is

AFFIRMED.




                                    3